1    Stanley A. Zlotoff, State Bar No. 073283
     Attorney at Law
2    300 S. First St. Suite 215
     San Jose, CA 95113
3
     Telephone (408) 287-5087
4    Facsimile (408) 287-7645

5    Attorney for Debtor

6

7

8                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF CALIFORNIA
9

10
     In re:                          ) Chapter 13
11                                   )
      Loretta Birmingham,            ) Case No. 19-50981 SLJ
12                                   )
               Debtor.               ) Date: 5/28/2020
13                                   ) Time: 10:00 a.m.
                                     )
14                                   )
                                     /
15                  CERTIFICATE OF SERVICE BY U.S. MAIL

16         I declare that I am employed in the county of Santa Clara,

17   California; I am over the age of eighteen years and not a party
18   to the within action; my business address is 300 S. First St,
19
     Suite 215, San Jose, California 95113.
20
              On April 30, 2020, I served by           U.S. Mail the following:
21
              Notice of Hearing on Objection to Confirmation and Amended
22                 Plan dated 4/29/2020 and filed on 4/30/2020

23   by placing a true copy thereof enclosed in a sealed envelope

24   with postage thereon fully prepaid, in the United States mail at
25   San Jose, California addressed as follows:



                                             - 1
     Case: 19-50981   Doc# 45-1   Filed: 04/30/20   Entered: 04/30/20 20:28:41   Page 1 of
                                              2
1    Rossi,Hamerslough,Reischl&Chuck
     Attn: David Hamerslough
2    1960 The Alameda, Suite 200
     San Jose, CA 95126
3
           I declare under the penalty of perjury that the foregoing
4

5    is true and correct, and that this declaration was executed on

6    April 30, 2020, at San Jose, California.

7

8

9                                                        /s/Stanley Zlotoff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                             - 2
     Case: 19-50981   Doc# 45-1   Filed: 04/30/20   Entered: 04/30/20 20:28:41   Page 2 of
                                              2
